DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 23 cancelled.
Claims 13-22 and 24-53 are allowed.

Response to Arguments
Applicant’s arguments, see pages 16-20, filed 07/21/2021, with respect to claim 13 have been fully considered and are persuasive in view of the new amendment to the claim. The rejection of claim 13 have been withdrawn. 

Allowable Subject Matter
Claims 13-22 and 24-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 is allowed over the prior arts of record because none of the said prior arts whether taken singly, or in combination with the other prior arts teaches all the limitations of claim 13 as currently amended.

Claims 14-22 and 24-53 are allowed based on their respective dependency from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654